Citation Nr: 0603245	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-34 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for bilateral 
orchiodynia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1942 to January 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Philadelphia Department of 
Veterans Affairs (VA) Regional Office (RO), which implemented 
a May 2002 Board decision that granted service connection for 
chronic left orchiodynia, rated noncompensable.  In an 
October 2003 decision, the RO recharacterized the service-
connected disability as chronic bilateral orchiodynia, and 
continued the noncompensable rating.  In January 2006, a 
Travel Board hearing was held before the undersigned.  At the 
hearing the Board granted the veteran's motion to advance his 
appeal on the Board's docket due to his age.  

Based on the veteran's testimony at the January 2006 hearing 
(along with statements/contentions of his representative), it 
appears that the veteran has raised the issue of entitlement 
to service connection for urethral stricture disease (USD).  
The RO has not adjudicated such claim, and it is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

Throughout the appellate period, the veteran's bilateral 
orchiodynia has been manifested by complaints of chronic, 
bilateral pain and rubbing; atrophy or absence of either 
testicle, or deformity of the penis with loss of erectile 
power is not shown; no associated impairment of function is 
shown.  


CONCLUSION OF LAW

A compensable rating for bilateral orchiodynia is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code (Code) 
7523 (2005).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA's notice requirements are met.  The 
veteran was properly (see VAOPGCPREC 8-2003 (December 2003)) 
provided content complying notice (and update) on the 
downstream issue of an increased initial rating by a November 
2003-issued statement of the case (SOC).  A July 2001 SOC and 
the November 2003 SOC provided the text of the regulation 
implementing the VCAA.  The veteran has had ample opportunity 
to respond and supplement the record after full notice was 
given, and has had ample opportunity to participate in the 
adjudicatory process.  Everything submitted to date has been 
accepted for the record and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The 
veteran has been afforded a VA examination.  Evidentiary 
development is complete to the extent possible; VA's duties 
to notify and assist are met.  It is not prejudicial to the 
veteran for the Board to proceed with appellate review.  
Mayfield, supra; Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

Background

The veteran's service medical records show that he sustained 
a moderately severe abraded wound to the left side of the 
scrotum in January 1943, when he struck his scrotum against 
the pommel of a saddle while on mounted duty.  He was 
hospitalized and discharged to duty approximately one week 
later.  Postservice evidence reveals a history of left 
testicular pain since the veteran's separation from service.  

On VA examination in August 1999, the veteran reported a 
history of left testicular pain since the scrotal injury in 
service.  Examination revealed tenderness over the left 
testicle, but that it was normal in size and shape.  The 
diagnosis was chronic orchiodynia (left testicular pain) 
secondary to trauma, with no evidence of fatigability or 
incoordination due to the condition.  

In a January 2003 note, a private physician reported in that 
the veteran complained of chronic pain in both testicles.  In 
July 2003, the same physician reported that the veteran 
suffers from recurrent USD that causes infection, voiding 
dysfunction, and bilateral testicular pain.  In October 2003, 
the RO recharacterized the service-connected disability as 
chronic bilateral orchiodynia to reflect the private 
physician's clinical findings of chronic bilateral testicular 
pain.  The noncompensable rating for chronic bilateral 
orchiodynia was continued.  

At the January 2006 hearing, the veteran testified that he 
wore a brace to guard his testicles from rubbing.  He walked 
with a cane, and acknowledged that the cane was not 
prescribed by a VA health care professional.  He described 
the testicular pain as excruciating.  He sometimes had to be 
careful sitting down because of rubbing.  He complained of 
occasional testicular pain and rubbing when sleeping, 
difficulty negotiating stairways, and difficulty "even 
getting around at times."  He reported occasional problems 
voiding.  When asked if the bilateral orchiodynia affected 
his ability to work, the veteran answered "yes and no."  He 
was employed in a security position that mostly required 
sitting.  He indicated that the testicular pain had some 
affect on his performance of manual labor.  He denied recent 
infections.  He denied atrophy of either testicle, but he 
reported that "one time they did swell and it caused an 
infection."  He described the swelling as a "cyst," and at 
that time there was a lot of discharge.  He denied treatment 
by VA health care professionals for testicular pain.  When 
discussing the current diagnosis of USD (and related 
pathology), the veteran and his representative acknowledged 
that service connection had not been granted for such 
disease.  The representative stated that an application for 
service connection for USD, claimed as secondary to the 
service-connected bilateral chronic orchiodynia, would be 
forthcoming.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 
In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Bilateral chronic orchiodynia has been rated by analogy under 
38 C.F.R. § 4.115b, Code 7523 (for testis, atrophy complete), 
which provides for a noncompensable rating for atrophy of one 
testis, while a 20 percent rating is warranted for atrophy of 
both testes.  38 C.F.R. § 4.115b, Code 7523.  

It is noteworthy that this appeal is from the initial rating 
assigned with the grant of service connection, and that the 
RO has not assigned "staged ratings," but has assigned the 
current noncompensable rating for the entire appeal period.  
The Board finds that the symptoms of the veteran's service-
connected chronic bilateral orchiodynia have never during the 
appellate period met (or approximated) the schedular criteria 
for a compensable rating under Code 7523.  Hence, "staged 
ratings" are not for consideration.  

The essence of the veteran's complaints is that the symptoms 
of his chronic bilateral orchiodynia are pain and rubbing, 
and the degree of severity of such symptoms warrants an 
increased rating.  His statements (including his testimony) 
describing the symptoms of his bilateral orchiodynia are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, for rating purposes, his statements and 
contentions must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.  

As noted, a noncompensable rating is assigned for atrophy of 
one testis while a 20 percent is warranted for atrophy of 
both testes.  38 C.F.R. § 4.115b, Code 7523.  Here, the 
rating criteria for the next higher evaluation of 20 percent 
are not met (or approximated) in view of the lack of any 
evidence suggesting that either of the veteran's testicles is 
atrophied.  Where there is associated absence or loss of 
testes or penile deformity, ratings under Codes 7522, 7524 
may be assigned.  38 C.F.R. § 4.115b.  Here, there is no 
showing of penile deformity, and it is clear that the 
veteran's testicles are intact.  Consequently, there is no 
basis for rating the disability under Codes 7522, 7524.  

It appears from the veteran's statements and testimony that 
he premises his claim for an increased rating for bilateral 
orchiodynia on USD pathology.  However, USD is not 
encompassed by the service connected orchiodynia, and 
symptoms of such disease may not be considered in rating that 
disability.  

Finally, the evidence of record does not indicate that the 
disability picture presents manifestations that are 
exceptional or unusual or reflect factors that take it 
outside of the norm.  Significantly, marked interference with 
employment due to, or frequent hospitalizations for, 
orchiodynia are not shown.  Accordingly, referral for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b) is not indicated.  

The disability picture objectively presented provides no 
basis for assigning a compensable rating for chronic 
bilateral orchiodynia.  The preponderance of the evidence is 
against the claim, and it must be denied.  

ORDER

A compensable rating for bilateral orchiodynia is denied.  



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


